DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 and 22 in the reply filed on 12/2/2020 is acknowledged. Claims 11-18 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/2020.

Drawings
The drawings are objected to because the figure is numbered even though only a single view is used to illustrate the claimed invention. See 37 CFR 1.84(u)(1) and MPEP § 608.02. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is shorter than 50 words in length. Correction is required. See MPEP § 608.01(b).
The amendment filed 11/6/2018 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into 
The use of the term Drambuie (page 17, line 14), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: A space is not present between a numerical value and its associated units (page 5, lines 12-13, page 10, lines 4-5), a space is present between a word and an associated quotation mark (page 17, line 10), the trade name or mark used in commerce “Drambuie” (page 17, line 14) is used without accompanying generic terminology, and the final sentence of the specification does not conclude with a period (page 18, line 24). Appropriate correction is required.
Claim Interpretation
Applicant’s special definitions of various terms have been noted and are listed below. Applicant’s special definitions will be used wherever any term so interpreted is recited in the claims.

“Aerosol generating device” is interpreted to mean non-combustible aerosol generating devices (page 7, lines 12-13).
“Breakable capsule” is interpreted to mean a capsule having a shell can be broken by pressure to release a core (page 3, lines 16-17).
“Crystallization inhibitor” is interpreted to mean any compound which reduces the tendency of menthol to crystallize at ambient conditions (page 8, lines 3-4).
“Flavor”, “flavoring”, and “flavorant” are interpreted to mean materials which may, where local regulations permit, be used to create a desired taste or aroma in a product for adult consumers.
“Smoking article” is interpreted to mean combustible smoking products (page 7, lines 11-12).
“Tobacco industry product” is interpreted to mean oral tobacco, smoking articles, and aerosol generating devices (page 7, lines 10-11).
“Tobacco material” is interpreted to mean any material comprising tobacco or derivatives therefore (page 18, lines 1-2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 9,066,541).

Regarding claims 1-3 and 7, Allen discloses a filter component for a smoking having a flavor bead located within it (abstract) that is crushed to release the menthol flavorant (column 4, lines 65-67, column 5, lines 1-2). The flavor bead has an outer coating surrounding the flavorant that controls flavorant flow (column 5, lines 22-32), which is considered to meet the claim limitation of a core-shell structure. The menthol is present at 40-45% weight of the flavor bead (column 5, lines 44-67, column 6, lines 1-3). Applicant’s specification discloses that the crystallization inhibitor can be a flavorant within the meaning of the special definition (page 8, lines 12-14) and that menthol falls within the special definition of flavorant (page 17, lines 10-24). The menthol is therefore considered to meet the claim limitations of both a crystallization inhibitor and the menthol itself.

Regarding claim 4, Allen discloses that the flavor bead contains water (column 4, lines 31-49) and that the flavorant is water soluble (column 5, lines 44-67). The water of Allen is therefore considered to meet the claim limitation of a solvent.

Regarding claim 10, Allen discloses that the flavor beads are spheroid beads having a diameter between about 4.5 mm and 5.0 mm (column 6, lines 13-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 9,066,541) in view of Saito (US 2011/0036367).

Regarding claims 5 and 19, Allen discloses all the claim limitations as set forth above. Allen discloses that the flavor bead contains water (column 4, lines 31-49). Allen does not explicitly disclose a hydrophilic lipophilic balance of the solvent.
Saito teaches a smoking article having a filter with a flavor component [0004] that retains the flavor until smoking [0010]. Sucrose fatty acid ester is used an emulsifying agent to emulsify a hydrophobic flavorant [0026] such as menthol [0047]. Sucrose fatty acid ester has an HLB of 11 [0047]. The flavorant is present at up to 50% by weight of the particle [0029]. The emulsifier is considered to be a component of the solvent since is helps dissolve the flavorant.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavor bead of Allen with the sucrose fatty acid ester of Saito. One would have been motivated to do so since Saito teaches that sucrose fatty acid ester helps menthol emulsify in a cigarette flavor particle.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 9,066,541) in view of Saito (US 2011/0036367) and Robbins (US 10,736,334).

Regarding claim 6, Allen discloses all the claim limitations as set forth above. Allen does not explicitly disclose (a) using an emulsifier and (b) the emulsifier comprising a medium chain fat.
Regarding (a), Saito teaches a smoking article having a filter with a flavor component [0004] that retains the flavor until smoking [0010]. Sucrose fatty acid ester is used an emulsifying agent to emulsify a hydrophobic flavorant [0026] such as menthol [0047]. Sucrose fatty acid ester has an HLB of 11 [0047]. The flavorant is present at up to 50% by weight of the particle [0029]. The emulsifier is considered to be a component of the solvent since is helps dissolve the flavorant.

Regarding (b), Robbins teaches sucrose fatty acid esters having 10-20 carbons and an HLB between 6 to 16 (column 4, lines 55-63).
It would therefore have been obvious to one of ordinary skill in the art to make the sucrose fatty acid ester of Saito have 12 carbon atoms. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 9,066,541) in view of Besso (US 10,244,788).

Regarding claim 8, Allen discloses all the claim limitations as set forth above. Allen does not explicitly disclose a specific amount of menthol added to the flavor bead.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavor bead of Allen with the loading amount of Besso. One would have been motivated to do so since Allen discloses a flavor bead that releases menthol to a smoker and Besso teaches a specific amount of menthol to be released to a smoker.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 9,066,541) in view of Chida (US 2009/0235941).

Regarding claim 9, Allen discloses all the claim limitations as set forth above. Allen does not explicitly a separate crystallization inhibitor from the menthol having a specific concentration.
Chida teaches a flavor bead for a cigarette which suppresses flavorant migration prior to smoking [0009]. A crystal growth inhibitor is used with a menthol flavorant to prevent columnar crystals forming during a manufacturing process [0028].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the menthol of Allen with the crystal growth inhibitor of Chida. One would have been motivated to do so since Chida teaches crystal growth inhibitor that prevents menthol flavorant from forming columnar crystals during manufacturing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747